                                             Case 5:21-cv-00537-NC Document 6 Filed 01/27/21 Page 1 of 2




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10        INDEPENDENT FINANCIAL GROUP,
                                            LLC,                                       Case No.21-cv-00537-NC
                                  11
                                                       Plaintiff,                      ORDER TO SHOW CAUSE WHY
Northern District of California




                                  12                                                   CASE SHOULD NOT BE
 United States District Court




                                                 v.                                    REMANDED
                                  13
                                            QUEST TRUST COMPANY,                       Re: ECF 1
                                  14
                                                       Defendant.
                                  15
                                  16           Defendant Quest Trust Company removed this case from Monterey County
                                  17   Superior Court on January 22, 2021. ECF 1. In its removal notice, Quest alleges that
                                  18   removal is proper based on diversity jurisdiction under 28 U.S.C. § 1332. ECF 1 at 2.
                                  19   However, in reaching this conclusion Quest incorrectly applied the corporation citizenship
                                  20   test to Plaintiff Independent Financial Group, a limited liability company. ECF 1 at 2, 7.
                                  21   LLCs are treated like partnerships for the purposes of diversity jurisdiction. See Johnson
                                  22   v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). As such, Quest
                                  23   should have listed the citizenship of all of IFG’s members and then evaluated diversity.
                                  24   See 15A Moore’s Federal Practice - Civil § 102.57 (2020).
                                  25           Accordingly, the Court ORDERS Quest to show cause in writing why this case
                                  26   should not be remanded by February 10, 2021. The Court also ORDERS all parties to
                                  27   consent or decline the jurisdiction of a magistrate judge by February 5, 2021. ECF 4.
                                  28   //
                                           Case 5:21-cv-00537-NC Document 6 Filed 01/27/21 Page 2 of 2




                                  1          IT IS SO ORDERED.
                                  2
                                  3    Dated: January 27, 2021            _____________________________________
                                                                                NATHANAEL M. COUSINS
                                  4                                             United States Magistrate Judge
                                  5
                                  6
                                  7
                                  8
                                  9
                                  10
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                             2
